DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to the following communication:  Response to Non-Final filed on 25 January 2021.
Claims 1-20 are pending and present for examination.  Claims 1, 10, and 16 are in independent form.
The instant application claims priority to U.S. Application No. 14/721,789 filed on 26 May 2015, which is a divisional of U.S. Application No. 13/233,272, filed on 15 September 2011.

Response to Amendment
No claims have been cancelled.
No claims have been newly added.
No claims have been amended.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Accordingly, a second Non-Final Office action is provided herewithin.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 16 recite the limitations "a location”, “the location information,” and “based on location.” It is unclear as to whether the aforementioned location and location information are to be considered the same or different from each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 10, and 16, the claim(s) recite(s) in part “receive a prefix and location information,” “map the location information...,” “store entities…,” and “the tries return matching entities that begin with the prefix….”
The limitations directed towards computing “receive a prefix and location information,” “map the location information” and “the tries return matching entities” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server device,” “query component,” “data store component,” and /or memory device, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “receive” feature in the context of this claim encompasses the user mentally receive prefix and location information. Additionally, the “map” feature in the context of this claim encompasses the user mentally mapping location information to a tile.  Lastly, the “tries return matching 
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., processor that receive a prefix and location) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “storage locations that store entities” is merely insignificant extra-solution activity, i.e., necessary data storage. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “receive”, “map”, and “return” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "store" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the storing is nothing more than what can be handled by a server or computing device and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 10, and 18, the limitations are directed towards incrementing an action count, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of extracting a category and incrementing an action count, 
As per claims 2-5, 17, and 18, the limitations are directed towards receiving and transmitting data from a mobile device and to a user, respectively, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 6-9, the limitations are directed towards further limiting the features of “levels”, “stored entities”, and “tiles”, respectively, which is an additional element beyond the above identified judicial exception. As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims further elaborate upon “levels”, “stored entities”, and “tiles” and do not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 11, 12, and 15, the limitations are directed towards limiting the features of “a popularity trie” which is an additional element beyond the above identified judicial exception. As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims further elaborate upon “a popularity trie” and do not 
As per claims 13 and 14, the limitations are directed towards limiting the features of “the query completion component” which is an additional element beyond the above identified judicial exception. As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims further elaborate upon “the query completion component” and do not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 19 and 20, the limitations are directed towards further limiting the features of “levels” and “stored entities”, respectively, which are additional elements beyond the above identified judicial exception. As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims further elaborate upon “levels” and “stored entities” and do not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
	Accordingly, the aforementioned claims above are not patent eligible.

	
Response to Arguments
Applicant’s arguments, see Response to Non-Final, filed 25 January 2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 103 have been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112 and 35 U.S.C. 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/